Case 2:21-cv-13271-KM-JSA Document 4 Filed 07/26/21 Page 1 of 4 PagelD: 44

MONTCLAIR LAW ASSOCIATES
Stephen M. Aspero, Esq.

Counselor at Law

239 Greenway Road, Ridgewood, New Jersey 07450
Tel: 201-857-0649
(e) aspero47@gmail.com

Admitted to Practice: Martindale-Hubbell Professional
New Jersey & New York Peer Review Rating Since Early 1980
U.S. Court of Appeals, 3 Cir. ‘ “AV Preeminent”

U.S. District Court, Dist. of N.J MBA, The Wharton School, Univ. of Pa.

 

July 26, 2021

Via Email only: ecfhelp@njd_uscourts.gov
Honorable Kevin McNulty

U.S. District Court, District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street

Newark, New Jersey 07102

Re: Stepien, et al vs. Phillip Murphy, et al #21-CV-13271
Amicus Curiae Letter-Brief in Opposition

Dear Judge McNulty:

Please accept this letter in opposition to the referenced Complaint that, inter alia, seeks
to bar any local public school district from requiring masks for children under 12.

Preliminary Statement

This letter-brief is respectfully submitted on behalf of my wife (a retired N.J. attorney)
and myself in our capacity as aggrieved/interested Ridgewood, New Jersey residents. I am over
70 years of age and my wife just turned 70. I am not a trial attorney but remain active in the
practice of commercial real estate law and have never submitted an Amicus Curia or other brief
in my 40 years of practice. However, this case demands our attention. We live with our
daughter and son-in-law in their home with their three young children including twin
granddaughters who are 6 yrs. old and will attend Ridgewood elementary school.

As Dr. Rochelle Walensky, Director, Center for Disease Control recently stated, the
Covid19 Delta Variant “is spreading with incredible efficiency and now represents more than
83 percent of the virus circulating in the United States”; Dr. Anthony Fauci, Director, National
Institute of Allergy and Infectious Diseases recently described the Delta Variant as having
Case 2:21-cv-13271-KM-JSA Document 4 Filed 07/26/21 Page 2 of 4 PagelD: 45

“transmissibility greater than wild type SARS-CoV-2” and noted a “considerable surge of
infection”. Although both fully vaccinated with two shots, my wife and I are extremely
concerned about our soon-to-be 1* graders bringing the Delta Variant home given its
continuous and growing level of infectiousness and capacity to cause breakthrough infections.

Plaintiff's Case-In-Chief

Among other allegations, Plaintiff's Complaint contains the following allegations of
Constitutionally unpermitted activities:

1. That, while certain of the Governor’s mask mandates will be lifted, public school
districts will be unlawfully authorized to continue mask mandates, social distancing and
physical separation between students;

2. That, in violation of the First Amendment (free speech), Fifth Amendment (liberty)
and Fourteenth Amendment (equal protection), the mandatory wearing of masks by
schoolchildren unconstitutionally burdens and impairs protected speech rights; inhibits and
prevents student communication; prevents the perception and exchange of non-verbal forms of
communication vital and material to the exchange of ideas, thoughts and emotions among
students; and, burdens and impairs protected associational rights of schoolchildren preventing
friendships; and

3. That “no state interest” exists that supports any State or local mask mandate and other
essential Covid19/Delta Variant protective measures with respect to New Jersey schoolchildren
regardless of minimal mask wearing until the health emergency passes.

Rebuttal

By way of rebuttal and rejection of Plaintiff's case-in-chief, Article V, Section 1, subpart
11, of the New Jersey Constitution is a relevant point of departure and reads as follows:

“The Governor shall take care that the laws be faithfully executed. To this end he
shall have power, by appropriate action or proceeding in the courts brought in the
name of the State, to enforce compliance with any constitutional or legislative
mandate...” {underlining added]

Consistent with the N.J. Constitutional mandate that the Governor attend to the faithful
execution of our State laws, we refer to N.J.S.A. Sec. 26:13-1 [Emergency Health Powers Act|
and N.J.S.A. Sec. 26:13-3 enacted therewith [Declaration of Public Health Emergency| that to
our knowledge have not been invalidated or declared unconstitutional; Sec. 13-1(a) is
particularly instructive:
Case 2:21-cv-13271-KM-JSA Document 4 Filed 07/26/21 Page 3 of 4 PagelD: 46

a. The Governor, in consultation with the commissioner and the Director of the
State Office of Emergency Management, may declare a public health emergency. In
declaring a public health emergency, the Governor shall issue an order that
specifies:
(1) the nature of the public health emergency;
(2) the geographic area subject to the declaration;
(3) the conditions that have brought about the public health emergency to
the extent known, and
(4) the expected duration of the state of public health emergency, if less
than 30 days. Such order may also prescribe mecessary actions or
countermeasures to protect the public's health.

[bolding added]

Additionally, N.J.A.C. 6A:16-2.1(a) [Health Services Policy and Procedural Require-
ments| is equally clear and contains the following instruction:

“(a) Each district board of education shall develop and adopt ... written policies,
procedures, and mechanisms for the provision of health, safety, and medical
emergency services”. [bolding added]

We would argue that this Administrative Code provision, not unlike the above-
mentioned State statutes, passes any level of constitutional scrutiny inasmuch as the balance
between the clearly minimally intrusive student masking, on the one hand, and the health of our
teachers, school children and our (and our family’s) health, on the other, is unmistakable and
essential.

As grandparents to three children under_the age of 12, please allow us to state
unequivocally that the reason we so strenuously object to Plaintiff's Complaint is due to the fact
that our three granddaughters have not been vaccinated against Covid19 due to the fact that they
are not permitted to be vaccinated. Due to the increasingly infectious Delta Variant, we are
concerned that our granddaughters suffer infection themselves by the Delta Variant or by
bringing the Delta Variant home from school and infecting one or both of us by transmission.

In light of the Delta Variant’s increasing infection rate, it is our position that it is not
only lawful, but rational, for any school district in New Jersey to require students under the age
of 12 to wear masks starting with the commencement of the 2021-22 school year until the
emergency passes and in so doing, we see absolutely no unlawful impairment or abridgement of
any students’ constitutionally protected rights.

While it has been some time since we last focused on these important constitutional
questions in law school, a brief comment of the three tests of constitutional validity is relevant:
(a) the rational basis test is the least level of inquiry and involves the analysis of whether a
Case 2:21-cv-13271-KM-JSA Document 4 Filed 07/26/21 Page 4 of 4 PagelD: 47

governmental regulation serves a legitimate governmental interest; (b) the intermediate analysis
test where the state action/regulation must serve an important interest; and, (c) the strict scrutiny
test under which the state action/regulation must be shown to be the least demanding where a
compelling interest is involved, including matters related to public health.

We believe the authority of New Jersey public school Superintendents to mandate masks
for students under the age of 12 satisfies any of the above three tests. Further, we proffer that
there is an unquestionable legitimate state interest at stake, namely, the avoidance of Covid19
and/or Delta Variant infection from teacher-to-student, student-to-teacher, student-to-student
and by student-to-family members. Respectfully, to suggest that there is no valid state interest
given the risks at stake in light of the compelling vital need to protect the public health and
safety is to take a blind eye to the seriousness of the current Covid19/Delta Variant situation.

Thus, it goes beyond question that each and every one of the Governor’s 248 Executive
extant Orders, including specifically, EO#242, subpart 2, meet the Emergency Health Measures
Act mandate and “prescribe necessary actions or countermeasures to protect the public’s
health”. Under any applicable level of constitutional review, including the balancing act
permitted under the strict scrutiny test, the Governor’s Executive Orders vis-a-vis masks in
schools pass muster.

With respect to Plaintiffs’ allegations that a school-related mask mandate for New Jersey
students will impact the capacity of young students to mingle and exchange ideas and make
friends, we respectfully advise that not once did our granddaughters come home this past school
year and complain about having to wear a mask, that they were anxious, that they were unable
to speak to their classmates, or that they could not engage in whatever activity their teacher and
school offered; indeed, we never heard from their teachers that they refused to wear a mask or
complained about having to wear masks.

Lastly, if there is any genuine and legitimate concern about constitutional issues, it
should be abundantly clear that there won’t be any 1°, 5" or 14 Amendment rights for my wife
and me if we suffer any Delta Variant infection from transmission by our grandchildren and
don’t survive the illness. We believe and assert that the minimal balance between the
prevention of infection and the Governor’s rule that allows our school districts to require masks
imposes no legitimate or overbearing Constitutional burden on our children. We trust the Court
will dispose of Plaintiffs’ case by dismissing and denying Plaintiffs’ requested relief in its
entirety.

Respectfully Submitted

  

 
